     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 1 of 26




 1    Gregory J. Kuykendall, Bar # 012508
      Amy P. Knight, Bar # 031374
 2    KUYKENDALL & ASSOCIATES
 3    531 S Convent Avenue
      Tucson, AZ 85701
 4
      (520) 792-8033
 5    greg@kuykendall-law.com
      amyknight@kuykendall-law.com
 6
      Pro Bono Attorneys for Defendant Scott Daniel Warren
 7
 8
                           UNITED STATES DISTRICT COURT
 9                             DISTRICT OF ARIZONA
10
      United States of America,                 )
11                                              )   No.CR-18-00223-001-TUC-RCC
                   Plaintiff,                   )
12
                                                )   MOTION FOR SANCTIONS DUE
13    vs.                                       )   TO SERIOUS ETHICAL
14                                              )   VIOLATIONS
      SCOTT DANIEL WARREN,                      )
15                                              )
16                 Defendant.                   )
                                                )
17                                              )
18
            Defendant Scott Daniel Warren, through his pro bono attorneys Gregory J.
19
20    Kuykendall and Amy P. Knight, hereby moves this Court to impose sanctions on
21    Assistant United States Attorneys Anna Wright and Nathaniel Walters for their
22
      improper, unethical, and prejudicial conduct in engaging in ex parte
23
24    communications with Magistrate Judge Velasco. Specifically, he requests that the
25    Court dismiss the indictment or, at the very least, disqualify the U.S. Attorney’s
26
      Office for the District of Arizona. In support thereof, he states as follows:
27
28
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 2 of 26




 1       I.      Introduction
 2
              The Supreme Court directs that “[f]ederal courts have an independent
 3
 4    interest in ensuring that criminal trials are conducted within the ethical standards of
 5    the profession and that legal proceedings appear fair to all who observe them.”
 6
      Wheat v. United States, 486 U.S. 153, 160 (1988). It has also long recognized that
 7
 8    “[t]he United States Attorney is the representative not of an ordinary party to a
 9
      controversy, but of a sovereignty whose obligation to govern impartially is as
10
      compelling as its obligation to govern at all; and whose interest, therefore, in a
11
12    criminal prosecution is not that it shall win a case, but that justice shall be done.”
13
      Berger v. United States, 295 U.S. 78, 88 (1935). In combination, these principles
14
      demand that federal prosecutors scrupulously observe the rules of ethics, not only
15
16    for the sake of defendants, but also for the sake of the criminal justice system.
17
              Here, the Assistant U.S. Attorneys undeniably broke a basic ethical rule:
18
19    they approached the judge ex parte and pitched their argument for relief from a

20    prior ruling that favored the defense. The judge gave them that relief. Only after
21
      this exchange was complete did the defense learn that it had occurred, and only a
22
23    week after that was the defense informed of the content of the ex parte

24    communications, not by the prosecutors who had improperly initiated them, but by
25
      the judge who received—and relied upon—them. Especially because this
26
27    misconduct occurred in the context of a claim that government agents had acted
28    illegally in targeting Dr. Warren for arrest—something prosecutors would have an


                                                 2
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 3 of 26




 1    obvious motive to cover up—this case cannot proceed with the fact and appearance
 2    of strict impartiality necessary to maintain public confidence in our justice system.
 3
 4       II.      Factual Background
 5             On January 17, 2018, No More Deaths, a local humanitarian organization,
 6
      issued a report entitled “Death & Disappearance on the US-Mexico Border:
 7
 8    Interference with Humanitarian Aid.” The report, along with accompanying video
 9
      footage, was highly critical of the Border Patrol’s actions in destroying emergency
10
      supplies left in the desert for travelers in distress. The organization held a press
11
12    conference that morning, distributed the report and videos widely, and emailed a
13
      copy of the report directly to a Border Patrol official, who forwarded it to the agent
14
      in charge at the Ajo station. That same morning, the Ajo agent forwarded it to the
15
16    Pima County Sheriff’s Office and the National Park Service. Doc. 131-2.
17
               Around 2:00 that afternoon, Border Patrol agents set up surveillance on a No
18
19    More Deaths facility in Ajo known as The Barn. When defendant Scott Warren

20    arrived there later that afternoon, the agents immediately recognized him. They
21
      continued to watch the property, apparently with the goal of trying to catch No
22
23    More Deaths volunteers doing something illegal, and when they eventually saw

24    two men they assumed were undocumented, they assembled a large convoy and
25
      entered the property. Dr. Warren asked them to leave, but they proceeded toward
26
27    the door anyway, where they located and arrested two migrants. They then arrested
28    Dr. Warren, who was charged by complaint the following day with harboring


                                                 3
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 4 of 26




 1    (Doc. 1). The Government subsequently obtained an indictment for two counts of
 2    harboring and one count of conspiracy to transport and harbor (Doc. 26).
 3
            On August 23, 2018, Dr. Warren filed a Motion for Discovery into Selective
 4
 5    Enforcement (Doc. 113), outlining his claim that the Border Patrol surveilled and
 6
      arrested him in retaliation for protected First Amendment speech and association.
 7
      In addition to the unavoidable inference from the timing of his arrest in relation to
 8
 9    the report, he pointed to the Government’s failure ever to prosecute anyone else for
10
      harboring based solely on provision of food, water, and shelter for humanitarian
11
      reasons. He highlighted an incident approximately six months earlier when Border
12
13    Patrol agents raided a camp where volunteers were providing medical care to
14
      migrants; in that incident, which did not follow the release of a scathing report,
15
16
      four migrants were arrested, but Border Patrol did not arrest the volunteers who

17    were providing food, water, shelter, and medical care. In other words, Dr. Warren
18
      had evidence that similarly situated individuals were not arrested when they had
19
20    not just vocally criticized the government.

21          The Government responded on September 6, 2018 (Doc. 123), and Dr.
22
      Warren replied on September 13, 2018 (Doc. 126). Judge Velasco held oral
23
24    argument on October 16, 2018 (Doc. 130). Dr. Warren filed a Notice of
25    Supplemental Authority the following day, alerting the Court to the Ninth Circuit’s
26
      new opinion clarifying that the heightened selective prosecution discovery
27
28    standard does not apply to claims of selective enforcement (Doc. 131). Judge



                                                4
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 5 of 26




 1    Velasco issued an Order on November 7, 2018, finding that Dr. Warren’s
 2    “suspicion should be explored,” and directing “that the Government disclose any
 3
      emails or texts sent to the two agents surveilling The Barn from 8:00 a.m. until
 4
 5    these two agents went off duty on January 17, 2018” (Doc. 135).
 6
            Defense counsel contacted the prosecutors two days later, on January 19,
 7
      inquiring about their plans for compliance with the Court’s order. AUSA Anna
 8
 9    Wright responded that “I am working to identify and gather responsive materials,
10
      and I hope to have a timeline for disclosure sometime next week.” See Doc. 138-1.
11
      That week passed with no response, as did the following week. On November 27,
12
13    2018—nearly three weeks after the order and 18 days after their first inquiry—
14
      defense counsel again emailed the prosecutors, asking “Could you please provide
15
16
      us with the promised timeline for this compliance as soon as possible?” Id. The

17    prosecutors did not answer, but they did send an email asking for an extension on
18
      their response to an unrelated motion. Defense counsel responded to that request
19
20    immediately and again requested information about the ordered disclosure. Having

21    received no response by December 3, and certainly no notification of the
22
      prosecutors’ plan to secretly object to the magistrate’s order, the defense filed a
23
24    motion to compel (Doc. 138).
25          The following day, the prosecutors nearly simultaneously filed a response to
26
      the motion to compel (Doc. 139) and notified the defense that disclosure was
27
28    available for pickup. The response stated that the Government “provided all of the



                                                 5
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 6 of 26




 1    responsive materials to the Court in camera with a plan for disclosure,” and that
 2    the Court then “issued a letter approving of the government’s disclosure plan,” and
 3
      the government provided disclosure in accordance with that plan. Doc. 139, para.
 4
 5    8. The prosecutors neither included their private correspondence with Judge
 6
      Velasco in their response nor otherwise provided defense counsel with a copy of
 7
      what they had secretly argued to Judge Velasco. The defense filed a reply on
 8
 9    December 6, 2018 (Doc. 138), objecting strenuously to the apparent ex parte
10
      communications between the prosecutors and Judge Velasco concerning what
11
      subset of the ordered materials they would disclose, and explaining, based on the
12
13    materials that were disclosed, that additional responsive documents had to exist.
14
      The defense explained that if the Government believed the order was too broad, it
15
16
      should have filed—and served on the defense—a motion for reconsideration.

17          Judge Velasco denied the motion to compel on December 12, 2018 (Doc.
18
      144), insisting that the Government had complied with the November 7 disclosure
19
20    order because it had disclosed “the information the Court determined was in

21    compliance with the Court’s Order,” and that “[t]he defendant’s suggestion that he
22
      is being denied discoverable evidence is unfounded,” because the Government’s in
23
24    camera submission was broad, and “[t]he Court reviewed it and found nothing
25    helpful to the Defendant’s case or theories of the case.” Judge Velasco attached to
26
      the order his ex parte correspondence with the prosecutors.
27
28



                                               6
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 7 of 26




 1          This ex parte correspondence, disclosed for the first time over a week after it
 2    occurred, consists of a two-page letter from the prosecutors to Judge Velasco,
 3
      dated December 3, 2018 (the same day defense counsel filed their motion to
 4
 5    compel), and a one-line response from Judge Velasco the following day. The
 6
      prosecutors’ letter explicitly recognized that the Court’s order was broad, and then
 7
      argued that “upon further review, many of the texts and emails sent or received
 8
 9    during the relevant time period do not fall within the government’s disclosure
10
      obligations.” Doc. 144 at 3. The prosecutors asked Judge Velasco for “permission
11
      to disclose only those materials that implicate the government’s disclosure
12
13    obligations under Federal Rules of Criminal Procedure 16 and 26.2, Federal Rules
14
      of Evidence 404(b) and 609, 18 U.S.C. § 3500 (Jencks Act), Brady v. Maryland, or
15
16
      Giglio v. United States” (citations omitted). Id. In other words, the prosecutors

17    asked, in private, for the Court to rescind its order requiring additional disclosure
18
      for the selective enforcement claim not covered by pre-existing disclosure
19
20    obligations. The prosecutors then outlined 18 categories of documents apparently

21    provided to the Court in camera with the letter, and delineated which ones they
22
      would be disclosing. Crucially, under the heading “Materials Not Subject to
23
24    Disclosure,” they listed materials that “relate to other unrelated criminal
25    investigations,” as well as materials that “relate to this matter but do not implicate
26
      the government’s disclosure obligations.” The prosecutors then repeated their
27
28    argument that they should only be required to produce materials covered by other



                                                 7
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 8 of 26




 1    pre-existing disclosure obligations. Judge Velasco’s written response said only that
 2    he would “confirm your proposed disclosure as being in compliance with [his]
 3
      previous Order.” Doc. 144 at 2.
 4
 5       III.      Governing Law
 6
                Attorneys practicing before this Court must abide by the Arizona Rules of
 7
 8    Professional Conduct. LRCiv 83.2(e); see also Roosevelt Irrigation Dist. V. Salt
 9
      River Project Agric. Improvement & Power Dist., 810 F.Supp.2d 929 (D. Ariz.
10
      2011). Other sources confirm that the Assistant U.S. Attorneys must follow the
11
12    rules of ethical conduct that apply in this Court. For instance, the Justice Manual
13
      requires, in Section 1-4.010, that “Department attorneys also must comply with
14
      applicable rules of professional conduct.” Regulations also confirm this obligation:
15
16    “A government attorney shall, in all cases, comply with the rules of ethical conduct
17
      of the court before which a particular case is pending.” 28 C.F.R. 77.4.
18
19              Ethical Rule 3.5 provides, in relevant part, that “A lawyer shall not. . .

20    communicate ex parte with [a judge] during the proceeding unless authorized to do
21
      so by law or court order.” The Comments also note that many forms of improper
22
23    influence “are specified in the ABA Model Code of Judicial Conduct, with which

24    an advocate should be familiar. A lawyer is required to avoid contributing to a
25
      violation of such provisions.” (Cmt. 1). The comments further provide: “During a
26
27    proceeding a lawyer may not communicate ex parte with persons serving in an
28    official capacity in the proceeding, such as judges. . . unless authorized to do so by


                                                    8
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 9 of 26




 1    law or court order. Lawyers should refer to the Code of Judicial Conduct, Rule 2.9
 2    for authorized ex parte communications.”
 3
            The Code of Conduct for United States Judges provides, in Cannon 3(4):
 4
 5          A judge should accord to every person who has a legal interest in a
            proceeding, and that person’s lawyer, the full right to be heard
 6          according to law. Except as set out below, a judge should not initiate,
 7          permit, or consider ex parte communications or consider other
            communications concerning a pending or impending matter that are
 8
            made outside the presence of the parties or their lawyers. If a judge
 9          receives an unauthorized ex parte communication bearing on the
            substance of a matter, the judge should promptly notify the parties of
10
            the subject matter of the communication and allow the parties an
11          opportunity to respond, if requested.”
12
      Attorneys have an ethical obligation to refrain from facilitating violations of these
13
      judicial obligations, in addition to committing ethical violations themselves.
14
15          Formal Ethics Opinions by the Arizona State Bar provide further guidance
16
      about the very limited circumstances in which attorneys may engage in ex parte
17
18    communications with a judge. Opinion 87-02 observes that in addition to ER

19    3.5(b), “the provisions of ER 8.4(d) define professional misconduct to include
20
      conduct that is prejudicial to the administration of justice. Finally, ER 8.4(f) states
21
22    that it is professional misconduct for a lawyer to ‘knowingly assist a judge or

23    judicial officer in conduct that is a violation of applicable rules of judicial conduct.
24
      . . .” The State Bar then explained it was unethical for lawyers to engage in ex
25
26    parte communications even if they were initiated by the judge. Later that year, the
27    State Bar issued Opinion 87-17, again interpreting ER 3.5(b). A lawyer had
28



                                                 9
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 10 of 26




 1     inquired about the propriety of ex parte communications “for purposes of resolving
 2     procedural matters, so long as the merits of any case are not discussed.” The State
 3
       Bar determined that even administrative matters may not be addressed ex parte,
 4
 5     although for a purely procedural matter, a judge could “apprise the other party of
 6
       any ex parte communication, allowing the other party time to be heard, and thus
 7
       lifting the communication out of the realm of ex parte communications.” The State
 8
 9     Bar emphasized that this exception only applied to purely logistical discussions.
10
          IV.   The Prosecutors Engaged in Impermissible Ex Parte Communications with
11              Judge Velasco
12
          A. The Prosecutors Argued to the Court Ex Parte Regarding Disclosure
13           Obligations, and the Defense Was Not Given Notice or Any Opportunity to
             Respond Before the Judge Decided the Issue.
14
15        No dispute exists that the prosecutors sent a letter to the magistrate judge about
16
       their disclosure obligations without copying defense counsel. Indeed, the
17
18     prosecutors admitted this in their response to Defendant’s motion to compel: “On

19     December 4. . . the government provided all of the responsive materials to the
20
       Court in camera with a plan for disclosure.” Doc. 139 at 2. Crucially, the
21
22     correspondence was only filed as an attachment to the order denying the motion to

23     compel—meaning that by the time the defense was informed of the substance of
24
       the arguments, Judge Velasco had already made a decision about the extent to
25
26     which he was going to enforce his November 7 order. Defense counsel thus had no
27
28



                                                10
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 11 of 26




 1     opportunity to respond to the prosecutors’ ex parte submission while the judge was
 2     still considering the issue.
 3
          B. The Prosecutors’ Ex Parte Communication Presented a Substantive Legal
 4           Argument.
 5
          The prosecutors’ ex parte communications were not merely administrative. The
 6
 7     ex parte communications constituted an argument for reconsideration. In their ex
 8
       parte letter, they acknowledged what the Court’s order required—“disclosure of all
 9
       texts or emails”—and argued that they should not have to abide by those terms.
10
11     Doc. 144 at 3. Specifically, they asked for permission to limit their disclosure to
12
       “only those materials that implicate the government’s disclosure obligations under
13
       Federal Rules of Criminal Procedure 16 and 26.2, Federal Rules of Evidence
14
15     404(b) and 609, 18 U.S.C. § 3500 (Jencks Act), Brady v. Maryland, 373 U.S. 83
16
       (1963), or Giglio v. United States, 405 U.S. 150 (1972). In other words, the
17
18     prosecutors asked the Judge to revoke his order that they disclose materials

19     pursuant to a different obligation: to provide discovery for a selective enforcement
20
       claim upon a threshold showing, pursuant to United States v. Armstrong, 517 U.S.
21
22     456 (1996) and United States v. Sellers, 906 F.3d 848 (9th Cir. 2018).

23        In so doing, the prosecutors were arguing a substantive position on the law: that
24
       despite the Court’s order after full briefing and argument that they provide
25
26     materials specifically relevant to selective enforcement, they were actually only
27     required to disclose information that was covered by some other separate pre-
28



                                                 11
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 12 of 26




 1     existing disclosure obligation. They argued, in essence, that the Court had been
 2     wrong to order any additional disclosure, despite its finding that Dr. Warren had
 3
       met the threshold showing required by Sellers, and they therefore should not have
 4
 5     to comply. The letter was thus not even arguably administrative or procedural in
 6
       nature; it took issue with the fundamental premise of the Court’s existing order,
 7
       and asked to be relieved of an obligation based on a legal argument, and a
 8
 9     demonstrably wrong argument, at that. That is precisely the type of
10
       communication—one that seeks to influence the Court’s decision on a substantive
11
       issue—that absolutely may not be made ex parte.
12
13        C. Any Security or Other Concerns Cannot Justify Exclusion of the Defense
             from these Communications.
14
15        To be sure, situations exist where a party—often the Government—has
16
       compelling reasons for keeping certain narrow pieces of information secret. Thus,
17
18     the Ninth Circuit has recognized that an ex parte proceeding may be necessary

19     “[i]n a case involving classified documents” where the government “explained the
20
       specific damage to national defense if information were disclosed.” United States
21
22     v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998). The prosecutors here

23     made no argument that disclosure of the ordered materials would be harmful to the
24
       public interest. And where their redactions are concerned, they provided no
25
26     explanation at all—they simply stated that “the government will redact certain
27     information.” Doc. 144 at 4. The absence of any articulated concern about the
28



                                                12
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 13 of 26




 1     effect of disclosing the ordered documents confirms that the prosecutors had no
 2     purpose that was even arguably proper; they simply did not want to disclose the
 3
       documents, and rather than arguing the point in open court, they convinced the
 4
 5     judge in private. This is flatly contrary to the requirements of ER 3.5(b).
 6
          In any event, where real concerns about the disclosure of harmful information
 7
       in criminal proceedings exist, the law provides narrow exceptions to the general
 8
 9     ban on ex parte submissions. For instance, in the Classified Information Procedures
10
       Act, Congress provided a procedure for federal prosecutors to obtain judicial
11
       approval to withhold certain classified information from defendants on an ex parte
12
13     basis. See 18 USC Appx § 4 (“The court, upon a sufficient showing, may authorize
14
       the United States to delete specified items of classified information from
15
16
       documents to be made available to the defendant. . . The court may permit the

17     United States to make a request for such authorization in the form of a written
18
       statement to be inspected by the court alone. . . .”). This prosecution implicates no
19
20     classified information and these prosecutors do not even purport to be proceeding

21     under this authorization. Likewise, Fed. R. Crim. P. 16(d)(1) contemplates that a
22
       party may secure some restriction on required disclosure “for good cause” based
23
24     on a written statement submitted ex parte.1 But again, these prosecutors’
25
       1The  advisory committee notes explain that this provision does not entitle parties to simply
26     approach the court in private. Rather, “if a party requests a protective or modifying order
       and asks to make its showing ex parte, the court has two separate determinations to make.
27     First, it must determine whether an ex parte proceeding is appropriate, bearing in mind that
       ex parte proceedings are disfavored and not to be encouraged. . . . Second, it must determine
28     whether a protective or modifying order shall issue.” This very clearly contemplates an


                                                    13
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 14 of 26




 1     communication did not invoke this provision or make a “good cause” showing; it
 2     simply argued they were not obligated to disclose all the ordered materials.
 3
          The fact that the law specifically carves out situations where attorneys may
 4
 5     make ex parte submissions confirms that they otherwise may not. ER 3.5 accounts
 6
       for this reality by exempting communications that are “authorized. . . by law or
 7
       court order.” The prosecutors here invoked no legal authorization for their private
 8
 9     correspondence with the judge, nor can they now. Accordingly, neither the law nor
10
       ER 3.5 permits what anything approximating what they did.
11
          If the Government had good cause to withhold some of the information it was
12
13     ordered to produce, the appropriate and ethical action would have been to file a
14
       motion to reconsider the disclosure order or a motion for a protective or modifying
15
16
       order under Rule 16(d)(1), along with a request to make its good cause showing in

17     an ex parte written statement. By instead addressing the judge in private with a
18
       legally unsupportable proposal for disclosure far narrower than what had properly
19
20     been ordered, the prosecutors gained an unfair advantage: the ability to present

21     their specious legal argument without opposition. That is blatantly unethical.
22
          D. Disclosure Pertaining to Selective Enforcement is an Essential Component
23           of a Substantive Constitutional Claim.
24
          Lest there be any doubt the prosecutors’ ex parte letter was substantive in
25
26     nature, this was no run-of-the-mill discovery dispute. This is a claim of selective
27
       open, public request for the protective or modifying order, with an accompanying request
28     to make the required good cause showing ex parte.


                                                 14
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 15 of 26




 1     enforcement—a claim that government agents exerted their power in an improper
 2     and unconstitutional manner, in violation of the defendant’s equal protection and
 3
       due process rights. The Ninth Circuit recently articulated the obvious concern that
 4
 5     makes selective enforcement so pernicious: defendants are “unlikely to meet this
 6
       demanding standard without information that only the government has.” Sellers,
 7
       906 F.3d at 850. Indeed, the Court noted that “[a]sking a defendant claiming
 8
 9     selective enforcement to prove who could have been targeted” by law enforcement
10
       but was not, “is asking him to prove a negative; there is simply no statistical record
11
       for a defendant to point to.” Id. at 853. Thus, selective enforcement is serious
12
13     government misconduct, but the government controls the information necessary to
14
       prove it. Without court intervention, government agents could consistently get
15
16
       away with illegal discriminatory and retaliatory practices simply by refusing to

17     hand over the information a defendant would need to prove what occurred. For this
18
       reason, when a defendant makes a credible showing based on information he can
19
20     access, courts must order the government to provide the necessary information to

21     investigate and prove the claim. Selective enforcement, if proven, can yield
22
       dismissal of charges. See United States v. Mumphrey, 193 F. Supp. 3d 1040, 1059
23
24     (N.D. Cal. 2016). Thus, selective enforcement discovery motions have high stakes.
25        These prosecutors’ resistance to disclosing information about the agents’
26
       actions, and the fact that their attempts to limit what they must disclose were made
27
28     in secret, is deeply troubling. The defense has raised a credible claim that Border



                                                 15
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 16 of 26




 1     Patrol agents targeted Dr. Warren in direct retaliation for his exercising his First
 2     Amendment rights; the Court agreed that they had sufficiently established a claim
 3
       that disclosure was necessary. Rather than comply with the Order, the prosecutors
 4
 5     then secretly convinced the judge to let them withhold information they
 6
       exclusively control that would have allowed full exploration of the claim that
 7
       agents acted improperly. That casts a pall of impropriety over this prosecution and
 8
 9     the U.S. Attorney’s Office, and if allowed to go unpunished, over the U.S. District
10
       Court for the District of Arizona.
11
       V. This Court Must Fashion an Appropriate Sanction.
12
13           This Court may use its inherent supervisory powers as “an appropriate
14
       means of policing ethical misconduct by prosecutors.” United States v. Lopez, 4
15
16
       F.3d 1455, 1463 (9th Cir. 1993). The Arizona Supreme Court regards attempted ex

17     parte communications with judicial officers following an adverse ruling to be a
18
       very serious matter. See In re Bemis, 189 Ariz. 119, 122 (1997) (imposing formal
19
20     censure and one year of supervised probation on attorney for negligently

21     attempting to contact judges ex parte following adverse rulings). It has relied on a
22
       leading treatise on legal ethics:
23
24           The purpose of the prohibition against ex parte communications is to
             prevent the communicating side from gaining an unfair advantage in
25           the litigation. The advantage is created, of course, because the
26           communication may influence the judge on an important decision
             without the absent party being able to rebut or qualify the
27           communication as it is being made and with knowledge of the exact
28           form in which it is made. Such contacts violate the right of every party



                                                 16
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 17 of 26




 1           to a fair hearing, a corollary of which is the right to hear all evidence
             and argument offered by an adversary. The violation is particularly
 2           acute because the calculated secretiveness of such communications
 3           strongly suggests their inaccuracy.
 4     In re Evans, 162 Ariz. 197, 204-05 (quoting C. Wolfram, Modern Legal Ethics, at
 5
       604 (1986). Here, too, the secret argument ignored the governing law.
 6
 7        A. This Court Should Dismiss the Indictment.
 8
          Prosecutors, even more than other attorneys, are required to “stay[] well within
 9
       the rules.” United States v. Kojayan, 8 F.3d 1315, 1323 (9th Cir. 1993). In United
10
11     States v. Lopez, 4 F.3d 1455 (9th Cir. 1993), an Assistant United States Attorney
12
       negotiated directly with defendant, bypassing his attorney, in violation of ethical
13
       rules. The Court explained, “We have no doubt but that federal courts are
14
15     empowered to deal with such threats to the integrity of the judicial process,”
16
       which, in appropriate cases, could extend to the dismissal of an indictment. Id. at
17
18     1464. The Ninth Circuit has actually reversed criminal convictions where

19     prosecutors acted unethically. For instance, in Koyjayan, 8 F.3d 1315, the Court
20
       overturned a conviction where the prosecutor did not give the defense all the
21
22     information it had about one of his witnesses whose testimony he presented by way

23     of hearsay, rather than live. It explained the basis for its outrage at the prosecutor’s
24
       behavior: “The government has never articulated why it withheld this information,
25
26     saying only that ‘the government . . . is not required to be defendant's investigator.’
27     Such hard-bitten litigation tactics are unbecoming a prosecutor.” Id. at 1323 (citing
28



                                                  17
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 18 of 26




 1     Monroe H. Freedman, Understanding Lawyers' Ethics (1990)). The Court then
 2     explained that the District Court would be well within its rights, on remand, to
 3
       forbid the Government from retrying the defendant, explaining, “[q]uite as
 4
 5     important as assuring a fair trial to the defendants now before us is assuring that
 6
       the circumstances that gave rise to the misconduct won't be repeated in other
 7
       cases.” Id. at 1324. The Court explained that serious sanctions were necessary
 8
 9     because “[m]uch of what the United States Attorney’s Office does isn’t open to
10
       public scrutiny or judicial review. It is therefore particularly important that the
11
       government discharge its responsibilities fairly, consistent with due process.” Id.
12
13     The Court was especially concerned about “the great danger in ‘untrained lawyers
14
       wielding public power.’ . . . What we find most troubling about this case is not
15
16
       [the prosecutor’s] initial transgression, but that he seemed to be totally unaware

17     he'd done anything at all wrong, and that there was no one in the United States
18
       Attorney's office to set him straight.” Id. The Ninth Circuit saw its role as making
19
20     sure that “this kind of thing won’t happen again.” Id.

21           Dismissal is warranted because the ethical violation was blatant and
22
       intentional, and the prosecutors apparently saw nothing wrong with having argued
23
24     their position privately to the judge. Indeed, they relied on their having submitted
25     this private letter as a reason why they should not be sanctioned. Doc. 139. Now
26
       that they have been caught, they do not argue that they had some legal basis for
27
28     arguing their opposition ex parte; rather, they attempt to redirect the Court’s



                                                  18
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 19 of 26




 1     attention to the propriety of in camera review in certain circumstances. Doc. 152-1.
 2     They either have not grasped the fundamental wrongness of their behavior, as they
 3
       were not trained by their office to avoid this kind of lapse, or they are attempting to
 4
 5     create a smoke screen with their irrelevant argument about the propriety of in
 6
       camera review in order to avoid repercussions. Only a serious sanction can ensure
 7
       that the U.S. Attorney’s Office grasps the importance of ensuring their prosecutors
 8
 9     behave fairly and ethically when wielding governmental power.
10
              Significantly, the prosecutors’ ethical violations have caused substantial
11
       prejudice to Dr. Warren in multiple ways. First, because of their successful ex
12
13     parte lobbying of the magistrate judge, Dr. Warren is now unable a priori to
14
       establish either his right to additional discovery vis-à-vis his selective enforcement
15
16
       claim, or his right to have the case dismissed because of selective enforcement. In

17     other words, the prosecutors’ actions have prevented him from discovering the
18
       information to which he is entitled and consequently put him in the untenable
19
20     position of being unable to establish the prejudicial impact of their actions. (How

21     can he prove that the withheld material would have helped him if it remains
22
       withheld?) Second, the prosecutors’ blithe refusal to acknowledge that they have
23
24     done anything wrong creates an environment in which Dr. Warren cannot
25     reasonably rely on them to follow any of the myriad disclosure requirements —
26
       Brady, Giglio, Jenks, Sellers, Armstrong, to name a few — for which the
27
28     government and the government alone is aware of its compliance. And finally, the



                                                 19
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 20 of 26




 1     abject obviousness of the impropriety that has occurred, combined with both the
 2     prosecution’s and the magistrate’s refusal to even acknowledge that the ex parte
 3
       communication was wrong, creates a litigation environment of the absurd, where
 4
 5     impartiality cannot be perceived or achieved. Following these violations, he no
 6
       longer stands on equal footing with the Government before an impartial
 7
       decisionmaker.
 8
 9        Finally, the prosecutors and the judge having communicated privately about a
10
       crucial substantive issue—and one concerning disclosure of evidence pertaining to
11
       potential government misconduct, at that—these proceedings no longer maintain
12
13     any appearance of the strict impartiality necessary for the integrity and proper
14
       functioning of our judicial system. To allow this tainted case to proceed would
15
16
       undermine public confidence in the fairness of criminal proceedings.

17        B. At the Very Least, the Court Must Disqualify the U.S. Attorney’s Office.
18
             Courts have also recognized that “[t]he disqualification of counsel because
19
20     of an ethical violation is a discretionary exercise of the trial court's inherent
21     powers.” Crenshaw v. Mony Life Ins. Co., 318 F. Supp. 2d 1015, 1020 (S.D. Cal.
22
       2004) (citing United States v. Wunsch, 84 F.3d 1110, 1114 (9th Cir. 1996).	In this
23
24     case, disqualification is necessary both to protect the integrity of the judicial
25
       process and to deter further prosecutorial misconduct. 	
26
             This misconduct is not the type of slip that can occur in the heat of a
27
28     moment, as when a prosecutor makes an improper comment in court. This ethical


                                                  20
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 21 of 26




 1     lapse involved actively ignoring defense counsel’s request for updates over the
 2     course of several weeks, reviewing and sorting out 18 distinct categories of
 3
       documents, implementing redactions, drafting a two-page letter, and hand-
 4
 5     delivering it to a judge. It was obviously deliberate, it was unethical, and it resulted
 6
       in the prosecutors obtaining the relief they sought by successfully convincing the
 7
       magistrate judge to walk back a previous order that was both legally correct and
 8
 9     favorable to the defense. This Court must not allow attorneys who have openly
10
       flouted such a basic ethical rule to continue to wield the sovereign power of our
11
       federal government in prosecuting this defendant.
12
13           Nor can these prosecutors’ actions be attributed to youthful inexperience;
14
       according to the State Bar, both were educated in Arizona and admitted to the bar
15
16
       here in 2012; Ms. Wright was previously admitted in another state in 2010. They

17     should thus both be very familiar with the ethical rules. And of course, the
18
       prohibition on ex parte communications is not an oddity of Arizona practice or an
19
20     obscure rule that is easily overlooked; it is the foundational principle of our

21     adversary system.
22
             In assessing these ethical violations, this Court should note that this is not
23
24     the first instance of untrustworthy behavior by these prosecutors in this case. As
25     the Court may recall, early in the case, the Government scheduled video
26
       depositions of its two material witnesses. In their initial disclosure, the prosecutors
27
28     provided video recordings of interviews of those two witnesses by Border Patrol



                                                 21
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 22 of 26




 1     agents. Less than a week later, and more than two weeks before the scheduled
 2     depositions, defense counsel made a specific request for “any and all additional
 3
       material witness interview recordings that may exist.” See Emergency Motion to
 4
 5     Postpone Depositions (Doc. 30) at 2. After a four-day delay, AUSA Anna Wright
 6
       averred in writing that no additional recordings existed.
 7
             That assurance was not true—an additional, undisclosed video recording of
 8
 9     approximately 25 minutes of further interview with one of the two witnesses did
10
       exist. After intensive work by defense counsel to prove it must exist, the
11
       prosecutors finally produced it, despite the fact that they had previously denied
12
13     having any such video.2 Id. The withheld video turned out to include discussion of
14
       issues central to the Government’s accusations, including how the two migrants
15
16
       got to The Barn. If the defense had relied on the prosecutor’s word, as the ethical

17     rules ought to permit them to do, they never would have received this crucial
18
       evidence. The prosecutors’ denial that the video existed, when the reports
19
20     generated by their own agents demonstrated that it did, violates ER 3.4(a) (Fairness

21     to Opposing Party and Counsel), which forbids attorneys from concealing material
22
23     2Prosecutors cannot excuse nondisclosure or misrepresentations about the evidence simply
24     by claiming they personally did not know about it. A prosecutor is “deemed to have
       knowledge of and access to anything in the custody or control of any federal agency
25     participating in the same investigation of the defendant.” United States v. Zuno-Arce, 44
       F.3d 1420, 1427 (9th Cir. 1995). And in any event, the documents the defense ultimately
26
       used to force the prosecutors to acknowledge the existence of the additional video were
27     obviously in the prosecutors’ possession, as they were the ones who provided them to the
       defense. If AUSA Wright was unsure about the number of separate video recordings, she
28     had an obligation to look into it before averring to defense counsel that no more existed.


                                                  22
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 23 of 26




 1     with potential evidentiary value. It also implicates ER 8.4(c) and (d), which forbid
 2     dishonesty, fraud, deceit, or misrepresentation, and conduct prejudicial to the
 3
       administration of justice.
 4
 5           Moreover, this withholding of selected portions of crucial evidence was not
 6
       confined to a single incident. Just over two weeks before the scheduled
 7
       depositions, the prosecutors disclosed video surveillance footage from two gas
 8
 9     stations where the material witnesses had been, consisting of multiple camera
10
       angles from each station. Then, at 3:40 pm the afternoon before the scheduled
11
       depositions, they provided additional disclosure, including an updated version of
12
13     the report of the agent who had reviewed the surveillance footage. See Doc. 30 at
14
       3. The report explained that the agent had seen the material witnesses on five
15
16
       different camera angles—none of which were among those the prosecutors had

17     provided to the defense.3 Id. In other words, the prosecutors had many more
18
       camera angles than they disclosed—and the ones they withheld were those where
19
20     the material witnesses primarily appeared. Having discovered that the prosecutors

21     had made a deeply misleading disclosure, the defense was forced to file an
22
       emergency motion to postpone the depositions—a motion which this Court
23
24
25     3 The first batch of videos disclosed included cameras labeled “Register 1” through
       “Register 7.” It was thus not obvious that anything had been omitted. The complete footage
26     the Government had collected, however, included “Register 1” all the way up through
       “Register 19.” The provision of incomplete information in this fashion is far more
27     dangerous and misleading than disclosing non-consecutive numbers, or starting
       somewhere other than one, because it was not readily apparent to the defense that they had
28     been given fewer than half of the videos the Government had.


                                                  23
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 24 of 26




 1     granted. The prosecutors eventually produced the additional surveillance video
 2     footage—but again only after defense counsel meticulously compared the
 3
       disclosure to the written reports and identified solid proof that the prosecutors must
 4
 5     have had materials they had withheld. It is difficult to imagine how, through simple
 6
       coincidence or negligence, the prosecutors would have excluded from their
 7
       disclosure the particular camera angles that actually depicted their witnesses.
 8
 9           Finally, the Office of the U.S. Attorney appears to be complicit in these
10
       prosecutors’ approach to this case and three others involving humanitarian aid
11
       volunteers. Revealingly, undersigned counsel understands that when a large
12
13     number of community members began calling the U.S. Attorney’s Office to
14
       express their views about prosecutions of humanitarian aid volunteers, the office
15
16
       set up a special voice mailbox to receive those comments; that line played a

17     recorded message referring to “United States vs. No More Deaths.” Neither this
18
       case nor any of the three misdemeanor matters currently pending before Judge
19
20     Velasco (17-mj-339, 17-mj-340, and 17-mj-341) is a prosecution of the

21     organization; they are separate cases brought against individuals for particular
22
       actions. But the phone message the U.S. Attorney’s Office recorded betrayed the
23
24     viewpoint of that office on an institutional level that it is pursuing not particular
25     individuals it believes it can readily prove have violated the law, but an
26
       organization—one whose views it does not like. Because these troubling attitudes
27
28     and actions are not confined to these two individual prosecutors, this Court must



                                                  24
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 25 of 26




 1     either put an end to the prosecution, or at the very least require that an entirely
 2     different office take over.
 3
             Finally, counsel undersigned do not level these accusations of misconduct
 4
 5     without proof or without misgivings. But this is not a situation of bumping into a
 6
       judge at a social event or on a street corner and responding to the judge’s inquiry
 7
       about the case. The record is unmistakably clear that the government prosecutors
 8
 9     intentionally engaged in written ex parte communication expressly to argue for
10
       reconsideration of an order that did not benefit their litigation strategy. Dismissal
11
       of the indictment not only provides the appropriate remedy to this aggrieved
12
13     defendant, it sends an appropriate message that this District will not tolerate
14
       grievous executive conduct.
15
16
       RESPECTFULLY SUBMITTED this 9th day of January, 2019.

17                                             By /s/ Gregory J. Kuykendall
18                                             Gregory J. Kuykendall
                                               Amy P. Knight
19                                             531 S Convent Avenue
20                                             Tucson, AZ 85701
                                               Attorneys for Defendant Scott
21                                                         Daniel Warren
22
23                                   CERTIFICATE OF SERVICE
24
              I certify that on January 9th, 2019, I electronically transmitted a PDF version
25     of this document to the Clerk of Court using the CM/ECF System for filing and for
26     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
27           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
28           Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)



                                                  25
     Case 4:18-cr-00223-RCC-DTF Document 155 Filed 01/09/19 Page 26 of 26




 1           United States Attorney’s Office
             405 W. Congress, Suite 4800
 2           Tucson, AZ 85701
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               26
